DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-8, 10,12-18, 20  of U.S. Patent No. 11,152,030 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipates the claims of the present application.

Patent No. 11,152,030
Application No. 17/502,710
 Claim1 recites a system that presents an interface for setting speed and direction of video playback, the system comprising: 

one or more physical processors configured by machine-readable instructions to: 
obtain video information defining video content, the video content having a progress length; 

present a graphical user interface on a display, the graphical user interface including interface elements that facilitate selection of playback direction and playback speed for the video content, wherein the interface elements include a playback direction element, a playback speed element, a timeline element, and a speed ramp element, the playback direction element enabling user selection of the playback direction from a selected moment within the progress length, the playback speed element enabling user selection of the playback speed in the selected playback direction from the selected moment within the progress length, the timeline element including a timeline representation of the progress length and enabling user selection of a portion of the video content to which the selected playback direction and the selected playback speed are applied, the speed ramp element enabling user selection of speed ramp for the portion of the video content, wherein a speed ramp curve element is presented with the timeline representation to visually indicate the selected speed ramp for the portion of the video content, the speed ramp curve element including a curve representation of the selected speed ramp; determine the selected playback direction from the selected moment within the progress length based on user interaction with the playback direction element; determine the selected playback speed in the selected playback direction from the selected moment within the progress length based on user interaction with the playback speed element; 
determine the portion of the video content to which the selected playback direction and the selected playback speed are applied based on user interaction with the timeline element, the portion of the video content starting or ending with the selected moment within the progress length; 
and apply the selected playback direction and the selected playback speed to the portion of the video content to generate a presentation of the video content, the presentation of the video content including modification of the playback direction and the playback speed for the video content based on the selected playback direction and the selected playback speed for the portion of the video content.
Claim1 recites a system for presenting an interface for setting speed of video playback, the system comprising:

one or more physical processors configured by machine-readable instructions to:
obtain video information defining video content, the video content having a
progress length;

present a graphical user interface on a display, the graphical user interface including interface elements that facilitate selection of playback speed for the video content, wherein the interface elements include a playback speed element and a timeline element,

 


the playback speed element enabling user
selection of the playback speed from a selected moment within the progress
length, the timeline element including a timeline representation of the progress
length and enabling user selection of a portion of the video content to which the
selected playback speed Is applied:














determine the selected playback speed from the selected moment within the progress length based on user interaction with the playback speed element;

determine the portion of the video content to which the selected playback speed is applied based on user interaction with the timeline element, the portion of the video content starting or ending with the selected moment within the
progress length; 
and apply the selected playback speed to the portion of the video content to generate a presentation of the video content, the presentation of the video content including modification of the playback speed for the video content based on the selected playback
 speed for the portion of the video content.
Claim1 recites…;
the graphical user interface including interface elements that facilitate selection of playback direction;… the playback direction element enabling user selection of the playback direction from a selected moment within the progress length;…
Claim2 recites the system of claim 1, wherein the playback direction selectable via the playback direction element includes forward playback direction, reverse playback direction, and pause playback direction.
Claim2 recites the system of claim 1, wherein the interface elements further include a playback direction element, the playback direction element enabling user selection of playback direction from the selected moment within the progress length, the playback direction selectable via the playback direction element including forward playback direction, reverse playback direction, or pause playback direction.
Claim3 recites the system of claim 2, wherein the portion of the video content to which the selected playback direction and the selected playback speed are applied is determined based on the user interaction with the timeline element to move the timeline 
representation.
Claim3 recites the system of claim 1, wherein the portion of the video content to which the
selected playback speed is applied is determined based on the user interaction with the timeline element to move the timeline representation
Claim4 recites the system of claim 3, wherein the user interaction with the timeline element to move the timeline representation includes user interaction with the timeline element to drag the timeline representation.
Claim4 recites he system of claim 3, wherein the user interaction with the timeline element to move the timeline representation includes user interaction with the timeline element to drag the timeline representation.
 Claim5 recites the system of claim 4, wherein: the interface elements further include a direction-speed element; the direction-speed element enables user selection of the selected moment within the progress length; 
the video content is presented on the display; and the selected moment within the progress length is determined to be a current moment of the video content presented on the display based on user interaction with the direction-speed element.
Clam5 recites the system of claim 3, wherein the interface elements further include a moment selection element: the moment selection element enables user selection of the selected moment within the progress length; 
the video content is presented on the display; and the selected moment within the progress length is determined to be a current moment of the video content presented on the display based on user interaction with the moment selection element.
Claim6 recites the system of claim 5, wherein the user interaction with the timeline element to move the timeline representation causes the current moment of the video content presented on the display to be changed in the selected playback direction.
Claim6 recites the system of claim 3, wherein the user interaction with the timeline element to move the timeline representation causes the current moment of the video content presented on the display to be changed.
Claim7 recites the system of claim 1, wherein a selected portion element is presented with the timeline representation to visually indicate the portion of the video content to which the selected playback direction and the selected playback speed are applied.
Claim7 recites the system of claim 1, wherein a selected portion element is presented with the timeline representation to visually indicate the portion of the video content to which the selected playback speed Is applied.
Claim8 recites the system of claim 7, wherein a selected playback direction element is presented to visually indicate the selected playback direction for the portion of the video content and a selected playback speed element is presented to visually indicate the selected playback speed for the portion of the video content.
Claim8 recites the system of claim 1, wherein a selected playback speed element is presented to visually indicate the selected playback speed for the portion of the video content.
Claim1 recites…;interface element includes speed ramp element;

the speed ramp element enabling user selection of speed ramp for the portion of the video content; wherein a speed ramp curve element is presented with the timeline representation to visually indicate the selected speed ramp for the portion of the video content, the speed ramp curve element including a curve representation of the selected speed ramp; …
Claim9 recites the system of claim 1, wherein: the interface elements further include a speed ramp element; 
the speed ramp element enables user selection of speed ramp for the portion of
the video content; 
and a speed ramp curve element is presented with the timeline representation to visually indicate the selected speed ramp for the portion of the video content, the speed ramp curve element including a curve representation of the selected speed ramp.
Claim10 recites the system of claim 1, wherein the curve representation of the selected speed ramp is manipulable to change the selected speed ramp for the portion of the video content.
Claim10 recites the system of claim 9, wherein the curve representation of the selected speed ramp is manipulable to change the selected speed ramp for the portion of the video content.


Claims11-20 also rejected similarly in view of claims 12-10, 20 of the patents. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-17 are rejected under 35 U.S.C. 102(a)(1)as being disclosed by Dhawan et al US 2014/0029916(hereinafter Dhawan).

Regarding claim1, Dhawan discloses a system for presenting an interface for setting speed of video playback, the system comprising: one or more physical processors configured by machine-readable instructions to: obtain video information defining video content, the video content having a progress length([0060-0061], video  content having start time 901 and end time 902, fig. 9-10); present a graphical user interface on a display, the graphical user interface including interface elements that facilitate selection of playback speed for the video content(fig. 9-10 media control bar 906 and 1003; [0060-0061], media control bar includes fast-forwarding, fast-reverse buttons), wherein the interface elements include a playback speed element and a timeline element, the playback speed element enabling user selection of the playback speed from a selected moment within the progress length, the timeline element including a timeline representation of the progress length and enabling user selection of a portion of the video content to which the selected playback speed Is applied(fig. 9-10, [0060-0061], media control bar includes fast-forwarding, fast-reverse buttons and time line indicating start and end time of the video); determine the selected playback speed from the selected moment within the progress length based on user interaction with the playback speed element(0060-0061], invocation of a fast-forward/reverse mode); determine the portion of the video content to which the selected playback speed is applied based on user interaction with the timeline element, the portion of the video content starting or ending with the selected moment within the progress length([0060-0061],  by selecting and dragging scroll  button, user tags/marks the beginning and end of the desired digital content portion); and apply the selected playback speed to the portion of the video content to generate a presentation of the video content, the presentation of the video content including modification of the playback speed for the video content based on the selected playback speed for the portion of the video content([0060-0061], the tagged/marked portion of the content played in fast-forward/reverse mode at the expedited rate(speed)).

	Regarding claim2, Dhawan discloses the system of claim 1, wherein the interface elements further include a playback direction element, the playback direction element enabling user selection of playback direction from the selected moment within the progress length([0060-0061], the tagged/marked portion of the content played in fast-forward/reverse mode at the expedited rate(speed)), the playback direction selectable via the playback direction element including forward playback direction, reverse playback direction, or pause playback direction(fig. 9-10, [0060-0061], media control bar includes fast-forwarding, fast-reverse buttons).

Regarding claim3, Dhawan discloses the system of claim 1, wherein the portion of the video content to which the selected playback speed is applied is determined based on the user interaction with the timeline element to move the timeline representation ([0060-0061], by selecting and dragging scroll  button, user tags/marks the beginning and end of the desired digital content portion).

Regarding claim4, Dhawan discloses the system of claim 3, wherein the user interaction with the timeline element to move the timeline representation includes user interaction with the timeline element to drag the timeline representation ([0060-0061], by selecting and dragging scroll button, user tags/marks the beginning and end of the desired digital content portion).

Regarding claim5, Dhawan discloses the system of claim 3, wherein the interface elements further include a moment selection element: the moment selection element enables user selection of the selected moment within the progress length([0060-0061],  by selecting and dragging scroll  button, user tags/marks the beginning and end of the desired digital content portion); the video content is presented on the display(see fig. 9-10); and the selected moment within the progress length is determined to be a current moment of the video content presented on the display based on user interaction with the moment selection element ([0060-0061], by selecting and dragging scroll button, user tags/marks the beginning and end of the desired digital content portion).
.
Regarding claim6, Dhawan discloses the system of claim 3, wherein the user interaction with the timeline element to move the timeline representation causes the current moment of the video content presented on the display to be changed ([0060-0061], by selecting and dragging scroll button, user tags/marks the beginning and end of the desired digital content portion).

Regarding claim7, Dhawan discloses the system of claim 1, wherein a selected portion element is presented with the timeline representation to visually indicate the portion of the video content to which the selected playback speed Is applied ([0060], tagged content indicated by element 904 and 905, fig.9).
Claim11 is rejected for similar reason as discussed in claim1 above.
Claim12 is rejected for similar reason as discussed in claim2 above.
Claim13 is rejected for similar reason as discussed in claim3 above.
Claim14 is rejected for similar reason as discussed in claim4 above.
Claim15 is rejected for similar reason as discussed in claim5 above.
Claim16 is rejected for similar reason as discussed in claim6 above.
Claim17 is rejected for similar reason as discussed in claim7 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dhawan as applied to claims1-7, 11-17 above, and further in view of Miyazaki US 2012/0030634

Regarding claim8, Dhawan teaches all the limitations of claim1 above but does not teach and Miyazaki teaches wherein a selected playback speed element is presented to visually indicate the selected playback speed for the portion of the video content ([0509], the CPU causes a characters indicating fast-forward and rewind playing direction and playing speed).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to display a character indicating playing direction and speed as in Miyazaki in order to allow the user visual confirm the desired playing direction and speed.
Claim18 is rejected for similar reason as described in claim8 above.

Allowable Subject Matter
Claims 9-10, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the applied non-statutory double patenting rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484